

Exhibit 10.10(iii)
SECOND AMENDMENT TO LEASE AGREEMENT
This SECOND AMENDMENT TO LEASE AGREEMENT (“Second Amendment”) is made and
entered into as of the 2nd day of April, 2015, by and between KR 690
MIDDLEFIELD, LLC, a Delaware limited liability company (“Landlord”), and
SYNOPSYS, INC., a Delaware corporation (“Tenant”), with reference to the
following facts:
R E C I T A L S :
A.     Landlord (as successor-in-interest to 690 E. Middlefield Road Fee, LLC, a
Delaware limited liability company) and Tenant are parties to that certain 690
E. Middlefield Road Lease Agreement dated as of October 14, 2011 (the “Original
Lease”), as amended by that certain First Amendment to Lease Agreement dated
November 27, 2012 (the “First Amendment”), and that certain Acknowledgement of
Commencement of Term dated of even date herewith (the “Commencement
Acknowledgement”) (the Lease, the First Amendment, and the Commencement
Acknowledgement are hereinafter collectively referred to as the “Lease”),
whereby Landlord leases to Tenant and Tenant leases from Landlord the property
located at 690 E. Middlefield Road, Mountain View, CA (the “Project”), as more
particularly described in the Lease.
B.     Landlord and Tenant desire to amend and modify the Work Letter attached
to the Original Lease as Exhibit B (the “Work Letter”), as more particularly set
forth below.
A G R E E M E N T:
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.     Capitalized Terms. All capitalized terms when used herein shall have the
same respective meanings as are given such terms in the Lease unless expressly
provided otherwise in this Second Amendment.
2.     Increase in Tenant Allowance. The Tenant Allowance, as set forth in
Section 14 (a) of the Work Letter, is hereby increased by One Hundred Ninety-Two
Thousand Five Hundred Sixty-Nine Dollars ($192,569.00), from Twenty-One Million
Two Hundred Forty-Nine Thousand One Hundred Fifty Dollars ($21,249,150.00) to
Twenty-One Million Four Hundred Forty-One Thousand Seven Hundred Nineteen
Dollars ($21,441,719.00). Pursuant to the Tenant Expenditure Authorization
(“TEA”) attached hereto as Exhibit A, the foregoing increase in the Tenant
Allowance is attributable to the transfer of the obligation to construct certain
components of Landlord’s Work, as set forth in the TEA as Items COR #22A, #24,
#54, #55, and #56 (the “New Tenant’s Work Obligations”), from Landlord to
Tenant, less the costs chargeable to Tenant for changes to Landlord’s Work which
were previously implemented by Landlord at Tenant’s request (as set forth in the
TEA as Items COR #13, #15, #16, #17, #18, #19, #21, #22, #23, #25, #26, #28,
#29, #30, #31, #32, #33, #40, #44, #45, #46, and #47 (collectively, the
“Additional Landlord’s Work Obligations”)). The New Tenant’s Work Obligations
shall constitute part of Tenant’s Work and shall be constructed by Tenant in
accordance with the Tenant’s Plans previously approved by Landlord. The parties’
agreement to increase the Tenant Allowance by the amount set forth in this
Section 2, and to apply the amounts owing by Tenant to Landlord for the
Additional Landlord’s Work Obligations as a credit against the amount of cost
savings in the Landlord’s Work due to the New Tenant’s Work Obligations as set
forth in the TEA, supersedes the terms of Section 13 of the Work Letter with
respect to Tenant’s obligation to pay Landlord directly for Change Orders to
Landlord’s Work or the Landlord’s Plans.
3.     Tenant’s Cost. The cost of Tenant’s Work is anticipated to be
approximately Thirty-Nine Million Four Hundred Thousand Dollars ($39,400,000.00)
(subject to additional change orders), as set forth in that certain Standard
Form of Agreement Between Owner and Construction Manager as Constructor dated
May 28, 2013 and the change orders which have been approved prior to the date of
this Second Amendment, and therefore the cost of Tenant’s Work is anticipated to
be less than Forty-Four Million Three Hundred Twenty-One Thousand Thirty Dollars
($44,321,030.00), as referenced in Section 14 (b) of the Work Letter.







KILROY REALTY
690 E. Middlefield Road
[Synopsys, Inc.]

--------------------------------------------------------------------------------



4.    Landlord’s and Tenant’s Respective Payment Obligations for Tenant’s Work.
In accordance with Section 14(b) of the Work Letter, effective as of the date
hereof the following provisions shall apply to Landlord’s and Tenant’s
respective obligations to pay for the costs of Tenant’s Work that are allowed to
be funded by the Tenant Allowance:
4.1     Landlord shall pay Tenant fifty percent (50%) of the amount of each
request submitted by Tenant for disbursement from the Tenant Allowance subject
to the terms of Section 14(c) of the Work Letter (provided that such
disbursement request qualifies for payment from the Tenant Allowance pursuant to
the provisions of the Work Letter) until Landlord has disbursed a total of
Seventeen Million Nine Hundred Fifty-Eight Thousand Two Hundred Eighty-One
Dollars ($17,958,281.00) for such disbursement requests in the aggregate. The
parties acknowledge that Landlord has previously disbursed the full
$17,958,281.00 prior to the date of this Second Amendment.
4.2     Tenant shall pay from its own funds (directly to its contractors) fifty
percent (50%) of the amount of each request submitted by Tenant for disbursement
from the Tenant Allowance subject to the terms of Section 14(c) of the Work
Letter (provided that such disbursement request qualifies for payment from the
Tenant Allowance pursuant to the provisions of the Work Letter) until Tenant has
paid Seventeen Million Nine Hundred Fifty-Eight Thousand Two Hundred Eighty-One
Dollars ($17,958,281.00) for such disbursement requests in the aggregate. In no
event shall the amounts payable by Tenant under this Section 4.2 be payable by
Landlord from the Tenant Allowance. The parties acknowledge that Tenant has
previously paid the full $17,958,281.00 prior to the date hereof.
4.3     In view of the fact that Landlord and Tenant have previously paid the
full amounts required under Sections 4.1 and 4.2 above, Landlord shall hereafter
pay one hundred percent (100%) of the amount of each request submitted by Tenant
for disbursement from the Tenant Allowance subject to the terms of Section 14(c)
of the Work Letter (provided that such disbursement request qualifies for
payment from the Tenant Allowance pursuant to the provisions of the Work
Letter), but in no event shall Landlord be required to disburse more than the
remaining balance of the Tenant Allowance and any such disbursement from the
Tenant Allowance shall be in accordance with Section 14(c) of the Work Letter.
Based on the calculations set forth in Sections 2 and 3 above, the remaining
balance of the Tenant Allowance following the disbursements and payments set
forth in Sections 4.1 and 4.2 above was equal to Three Million Four Hundred
Eighty Three Thousand Four Hundred Thirty-Eight Dollars ($3,483,438.00), but as
the result of subsequent disbursements by Landlord of the Tenant Allowance, as
of the date of this Second Amendment the remaining balance of the Tenant
Allowance equals One Million Seven Hundred Nineteen Thousand Nine Hundred
Sixty-Eight and 89/100 Dollars ($1,719,968.89).
5.    Landlord’s Work. The parties hereby acknowledge and agree that (i)
Landlord’s Work (including, without limitation, the Additional Landlord’s Work
Obligations, but excluding the components of the originally contemplated
Landlord’s Work which now constitute the New Tenant’s Work Obligations) has
previously been completed by Landlord, and (ii) notwithstanding any contrary
provision of the Lease or the Work Letter, Landlord shall have no obligation to
construct the work comprising the New Tenant’s Work Obligations or the
corresponding work that would have otherwise been part of Landlord’s Work.
Further notwithstanding any contrary provision of the Lease, as amended hereby,
or the Work Letter, Landlord shall, at Landlord’s sole cost, following
Landlord’s receipt of notice from Tenant on or prior to March 20, 2020, (i)
repair any structural defects in the concrete retaining wall located at the
Project or cosmetic defects which are unsightly to an unreasonable extent in the
event that a structural engineer selected by Landlord and reasonably approved by
Tenant determines that such wall has structurally failed or has cosmetic defects
which are unsightly to an unreasonable extent, and (ii) repair the decorative
scored asphalt at the Project in the event that the deteriorating condition of
such asphalt becomes unsightly to an unreasonable extent or there is a
reasonable likelihood that such deteriorating condition will cause personal
injury (collectively, “Landlord’s Extra Repair Obligations Through 3/20/20”).
The parties agree that Landlord’s Extra Repair Obligations Through 3/20/20 shall
not apply with respect to any matters for which Tenant fails to notify Landlord
in writing on or prior to March 20, 2020. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Premises have not undergone inspection by a Certified
Access Specialist (CASp).



KILROY REALTY
690 E. Middlefield Road
[Synopsys, Inc.]
-2-

--------------------------------------------------------------------------------



6.     Tenant’s Removal Obligations at End of Lease Term. Notwithstanding any
contrary provision of the Work Letter, Landlord hereby reserves the right to
require Tenant, at Tenant’s sole cost, to remove the Tenant cafeteria prior to
the expiration or sooner termination of the Lease, as amended, and restore such
portion of the building to the condition that would have existed pursuant to
Landlord’s Plans had such cafeteria not been constructed, upon written notice
from Landlord to Tenant prior to the expiration or sooner termination of the
Lease, as amended. Further notwithstanding any contrary provision of the Work
Letter, Landlord hereby waives the right to require Tenant to remove any items
of the New Tenant’s Work Obligations, and except for the Tenant cafeteria, any
other items of the Additional Landlord’s Work Obligations, upon the expiration
or sooner termination of the Lease.
7.     No Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Second Amendment, and that they know of no real estate
broker or agent who is entitled to a commission in connection with this Second
Amendment. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including, without
limitation, reasonable attorneys’ fees) with respect to any leasing commission
or equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker or agent in connection with this
Second Amendment. The terms of this Section 7 shall survive the expiration or
earlier termination of the term of the Lease.
8.     Utility Billing Information. In connection with any electricity, gas
and/or water services to the Premises which Tenant is permitted or required by
the Lease to contract for directly with the third-party provider thereof, Tenant
shall promptly following written request by Landlord provide Landlord with a
copy of the invoices received by Tenant from such third-party providers. Tenant
acknowledges that pursuant to California Public Resources Code Section 25402.10
and the regulations adopted pursuant thereto (collectively the “Energy
Disclosure Requirements”), Landlord may be required to disclose information
concerning Tenant’s energy usage at the Premises to certain third parties,
including, without limitation, prospective purchasers, lenders and tenants of
the Buildings (the “Tenant Energy Use Disclosure”). Tenant hereby (A) consents
to all such Tenant Energy Use Disclosures, and (B) acknowledges that Landlord
shall not be required to notify Tenant of any Tenant Energy Use Disclosure.
Further, except to the extent of Landlord’s gross negligence in preparing the
Tenant Energy Use Disclosure, Tenant hereby releases Landlord from any and all
losses, costs, damages, expenses and liabilities relating to, arising out of
and/or resulting from any Tenant Energy Use Disclosure. The terms of this
Section 8 shall survive the expiration or earlier termination of the Lease, as
amended.
9.     Governing Law. This Second Amendment shall be construed according to the
laws of the State of California, without regard to choice of law provisions
thereof.
10.     Attorneys’ Fees and Costs. In the event of any action at law or in
equity between the parties to enforce any of the provisions of this Second
Amendment, any unsuccessful party to such litigation shall pay to the successful
party all costs and expenses, including reasonable attorneys’ fees (including
costs and expenses incurred in connection with all appeals) incurred by the
successful party, and these costs, expenses and attorneys’ fees may be included
in and as part of the judgment. A successful party shall be any party who is
entitled to recover its costs of suit, whether or not the suit proceeds to
final, non-appealable judgment.
11.     Counterparts. This Second Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and shall become
effective when there exist copies hereof which, when taken together, bear the
authorized, original signatures of each of the parties hereto.
12.     Conflict; No Further Modification. In the event of any conflict between
the Lease and this Second Amendment, the terms of this Second Amendment shall
prevail. Except as specifically set forth in this Second Amendment, all of the
terms and provisions of the Lease and all exhibits thereto shall remain
unmodified and in full force and effect.
13.     Waiver. No failure or delay by either party to insist upon the strict
performance of any term, condition or covenant of this Second Amendment, or to
exercise any right, power or remedy hereunder shall constitute a waiver of the
same or any other term of this Second Amendment or preclude such party from
enforcing or exercising the same or any such other term, conditions, covenant,
right, power or remedy at any later time.



KILROY REALTY
690 E. Middlefield Road
[Synopsys, Inc.]
-3-

--------------------------------------------------------------------------------



14.    Captions and Headings. The titles or headings of the various paragraphs
hereof are intended solely for convenience of reference and are not intended and
shall not be deemed to modify, explain or place any construction upon any of the
provisions of this Second Amendment.
[signatures on following page]



KILROY REALTY
690 E. Middlefield Road
[Synopsys, Inc.]
-4-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.
LANDLORD:
KR 690 MIDDLEFIELD, LLC,
a Delaware limited liability company
By:    Kilroy Realty, L.P.,
a Delaware limited partnership,
Its Sole Member
By: Kilroy Realty Corporation,
a Maryland Corporation,
Its General Partner
By: /s/ Jeffrey C. Hawken    
Name: Jeffrey C. Hawken    
Title: Executive Vice President, Chief Operating Officer    
By: /s/ Mike L. Sanford    
Name: Mike L. Sanford    
Title: Executive Vice President, Northern California    
TENANT:
SYNOPSYS, INC.,
a Delaware corporation
By:
/s/ Jan Collinson
Name:
Jan Collinson
Title:
Senior Vice President, Human Resources and Facilities.






KILROY REALTY
690 E. Middlefield Road
[Synopsys, Inc.]
-5-

--------------------------------------------------------------------------------





EXHIBIT A
TENANT EXPENDITURE AUTHORIZATION


[exhibit1010iiiseconda_image1.jpg]
Synopsys, Inc.
690 E. Middlefield Rd.
Mountain View, CA



TENANT EXPENDITURE AUTHORIZATION
ABOVE STANDARD COST ANALYSIS
Date:    3/11/2015


Item#
Scope
Cost
COR # 13
Increase stair riser by 15" at Stair 1 & 2. Rotate Stair 2 by 90 Degrees


$164,372.00


COR # 15
Additional Pavilion Pavers


$30,575.00


COR # 16
Enlarge IDF Rooms to 12' x 12'


$9,214.00


COR # 17
Enlarge IDF room fan coil units to 2.5 tons per owner direction


$4,963.00


COR # 18
Depressed SOG by 5 1/2“ except at core or cafeteria areas


$121,708.00


COR # 19
Addition of (3) 30 ft. aluminium flagpoles


$11,254.00


COR # 21
Upsize shell generators to 500 KW to accommodate Tl loads


$350,649.00


COR # 22
(40) Turtle Storage bike locker
$
—


COR # 22A
(40) Hannan Specialties bike locker (Alternate to 22A)


($62,803.000
)
COR # 23
Add 4 showers and 4 sinks in Building 2 Men’s $ Women’s restrooms


$101,476.00


COR # 24
Credit for Lobby Stair Removal


($1,588,465.000
)
COR # 25
Revise HVAC to (4) 125 ton units with shafts


$121,477.00


COR # 26
Add loading docks to both buildings


$138,540.00


COR # 28
Enlarge Ground floor restrooms. Add 2 urinals and 2 toilets each building


$51,188.00


COR # 29
Replace sing with urinal at men’s restroom floors 2-5


$1,834.00


COR # 30
Revise restroom fixture and accessories at all floors


$169,421.00







COR # 31
Modify entrance mats to 10' total length, add 5' exterior mats
 


$23,256.00


COR # 32
Building 1 and site revisions to accommodate future tenant cafeteria
 


$53,479.00


COR # 33
Site electrical revisions and plumbing site revisions
 


$304,297.00


COR # 40
Added and revised exterior doors
 


$29,364.00


COR # 44
Add to include BacNet interface to lighting control panels
 


$11,813.00


COR # 45
Smoker’s Court Design Fee
 


$780.00


COR # 46
2 Level Parking Structure Conceptual Design
 


$15,000.00


COR # 47
Installation of conduit for tenant fiberlines
 


$52,974.00


COR # 54
Remove Monument Signage scope from DCI scope
 


($256,875.000
)
COR # 55
Credit to remove unfinished items at sport court area from scope of work.
Entire area including existing parking lot to be left in current conditions.
 


($23,765.000
)
COR # 56
Signage Allowance (Code Compliance) Reconciliation
 


($28,295.000
)
 
 
 
 
 
Total
 


($192,569.000
)






KILROY REALTY
690 E. Middlefield Road
[Synopsys, Inc.]
EXHIBIT A
-1-

--------------------------------------------------------------------------------





ACKNOWLEDGEMENT OF COMMENCEMENT OF TERM
April 2, 2015
Synopsys
700 E. Middlefield Road
Mountain View, CA 94043
Attn: Vice President, Real Estate and Facilities
Re:
Acknowledgement and Confirmation of Commencement Date under the 690 E.
Middlefield Road Lease Agreement between KR 690 MIDDLEFIELD, LLC (as
successor-in-interest to 690 E. Middlefield Road Fee, LLC) (“Landlord”) and
Synopsys, Inc. (“Tenant”), dated as of October 14, 2011 (the “Original Lease”),
as amended by that certain First Amendment to Lease Agreement dated November 27,
2012 (the “First Amendment”), and that certain Second Amendment to Lease
Agreement dated as of even date herewith (the “Second Amendment”)

Ladies and Gentlemen:
This letter will confirm that:
1.
The Early Occupancy Period under (and as defined in) the Original Lease, as
amended, commenced on January 5, 2015 and the Commencement Date under (and as
defined in) the Original Lease, as amended, is March 1, 2015.

2.
The Rent Commencement Date under (and as defined in) the Original Lease, as
amended, is September 1, 2015; however pursuant to Section 2(b) of the Original
Lease, due to Tenant’s early occupancy of the Premises, the actual date that
Tenant shall commence to pay Base Rent in accordance with the terms of the Lease
is July 5, 2015, and Tenant is obligated to pay Expenses for the Premises
commencing as of January 5, 2015.

3.
The Expiration Date under (and as defined in) the Original Lease, as amended, is
August 31, 2030.

4.
Tenant has accepted delivery of the Premises.

5.
Landlord’s Work is complete and to Tenant’s knowledge the condition of the
Buildings (including Landlord’s Work) complies with Landlord’s obligations under
the Original Lease and the Work Letter attached thereto as Exhibit B.

6.
The provisions of Section 45 of the Original Lease (regarding the possible
increase in the rentable square footage of the Premises) have terminated, and
the rentable square footage of the Premises is 340,913.





--------------------------------------------------------------------------------



7.
The Option Agreement between Landlord and Tenant and dated of even date with the
Original Lease has terminated without Tenant exercising its right to purchase
the Project, and Tenant has no further right to purchase the Project pursuant
thereto. Please acknowledge your receipt of this letter and confirmation of, and
agreement with, the foregoing by signing and returning a copy to the
undersigned.

Very truly yours,
KR 690 MIDDLEFIELD, LLC,
a Delaware limited liability company
By:    Kilroy Realty, L.P.,
a Delaware limited partnership
Its Sole Member
By:
Kilroy Realty Corporation,

a Maryland Corporation
Its General Partner
By: /s/ Eileen S. Kong    
Name: Eileen S. Kong    
Title: Senior Portfolio Manager    


(signatures continue on following page)




--------------------------------------------------------------------------------



Acknowledged and Agreed:
SYNOPSYS, INC.,
a Delaware corporation
By: /s/ Jan Collison         
Name:
Jan Collison
Title: Senior Vice President, Human Resources and Facilities





